Case 2:15-cv-06076-MCA-MAH Document 385-9 Filed 07/12/19 Page 1 of 4 PageID: 6662




                               EXHIBIT 9
Case 2:15-cv-06076-MCA-MAH Document 385-9 Filed 07/12/19 Page 2 of 4 PageID: 6663
DUBOVY [TN: Ukrainian spelling of Russian name "Dubovoy"] PAVLO PAVLOVYCH – data on the owner
                                                                                   Page 1 of 2



                 A complete case file of                                                                To Enter
                 every company in Ukraine
                                                     The search for the companies will be accessible after the registration
To attempt the search

Catalogue of the owners and directors of companies /D/
DUBOVY PAVLO PAVLOVYCH
Aggregated data of complete matches in last names, first names, patronymics, on the basis of data from YouControl
_______________________________________________________________________
 All of the records              12       Head        2     Signatory          2      Founder         7      Beneficiary         1
Companies
 Name of the company                 USREOU               City                      Position in the            Valid as of the
                                                                                    company                    date
 “UST`-DUNAYSKYI                     35256710             Kyiv                      The head                   03.13.2018
 KVARTAL”
                                                                                    The signatory              03.13.2018
                                                                                    The founder                03.13.2018
 “UST`-DUNAYSKYI                     35331860             Kyiv                      The head                   03.13.2018
 KVARTAL 2”
                                                                                    The signatory              03.13.2018
                                                                                    The founder                03.13.2018
 “DAP INVEST                         33791527             Kyiv                      The founder                03.13.2018
 COMPANY”
                                                                                    The beneficiary            03.13.2018
 “Yevrobud KUA”                      35331918             Other residential         The founder                03.13.2018
                                                          areas
 “ATLANTA RENT END                   35136121             Kyiv                      The founder                10.03.2018
 DEVELOPMENT”
 “PIVNICHNO-SKHIDNA                  34937250             KYIV                      The founder                10.30.2018
 BOODIVELNA
 KOMPANIYA”
 “ATLANTA INVEST                     33603182             Kyiv                      The founder                06.06.2017
 END DEVELOPMENT”




                                      A complete case file for each company in Ukraine




https://youcontrol.com.ua/catalog/executives/d/dubovyy-pavlo-pavlovych/                                             6/10/2019
Case 2:15-cv-06076-MCA-MAH Document 385-9 Filed 07/12/19 Page 3 of 4 PageID: 6664
DUBOVY PAVLO PAVLOVYCH – data on the owner                                                     Page 2 of 2




                                 Information about tender offers, which the company has won and which amounts
                                 it has won;
                                 The court decisions, in which the company has taken part;
                                 All of the licenses and permits of the companies;
                                 7 international sanction lists, a part of which the company may be;
                                 External economic activity of the company;
                                 Relations of the company with other partners.
                                          TO REGISTER FOR FREE
________________________________________________________________________
                                         DUBOVY PAVLO PAVLOVYCH

THIS PAGE PROVIDES THE DATA ON THE HEAD DUBOVY PAVLO PAVLOVYCH, WHICH IS REGISTERED IN THE
SYSTEM YOUCONTROL. THE DATA ON DUBOVY PAVLO PAVLOVYCH HAS BEEN COLLECTED BY MEANS OF FULLY
MATCHING THE FIRST NAME, LAST NAME AND PATRONYMIC AND MAY BELONG TO SEVERAL PERSONS. THE
PRESENTED DATA HAS BEEN COLLECTED AND COMPILED FROM THE STATE REGISTRIES. W E OFFER YOU A
COMPREHENSIVE CASE FILE ON DUBOVY PAVLO PAVLOVYCH THAT IS THE HEAD OF THE ORGANISATION: “UST’-
DUNAYSKY KVARTAL”, “UST’-DUNAYSKY KVARTAL 2”, “DAP INVEST COMPANY”, “YEVROBOOD KUA”,
“ATLANTA RENT END DEVELOPMENT”, “PIVNICHNO-SKHIDNA BOODIVELNA KOMPANIYA”, “ATLANTA
INVEST END DEVELOPMENT” AND OTHERS.

THE PRESENTED INFORMATION IS THE LATEST CURRENT INFORMATION BY THE TIME OF INQUIRY IN THE PERSONAL
STUDY OF YOUCONTROL.

                     DUBOVY PAVLO PAVLOVYCH – DATA IN THE CASE FILE ON THE HEAD

THE COMPONENTS OF THE OFFERED PAGE ARE:

    1. FULL NAME OF THE HEAD.

    2. THE LIST OF THE ENTERPRISES, WHICH WERE HEADED BY THE PHYSICAL ENTITY.

    3. THE POSITIONS OCCUPIED BY THE PHYSICAL ENTITY.

    4. THE CODE USREOU OF THE ENTERPRISES.

AT THAT, IN THE CASE FILE OF THE HEAD DUBOVY PAVLO PAVLOVYCH YOU MAY CHOOSE A SEPARATE INSERT
WITH THE POSITION NEEDED BY YOU AND RECEIVE THE LIST OF THE FIRMS, IN WHICH THE PERSON OCCUPIED THIS
POSITION. THIS GIVES A POSSIBILITY TO NARROW DOWN THE SEARCH AND SELECT ONLY THE DATA, WHICH YOU
NEED, WITHOUT ANY EXTRANEOUS INFORMATION.

ALSO, HERE YOU MAY REVIEW THE DATA ON A SEPARATE ENTERPRISE, RECEIVE THE DATA REGARDING IT, AS WELL
AS OTHER PERSONS, THAT WERE IN CHARGE OF THE COMPANY TOGETHER WITH DUBOVY PAVLO PAVLOVYCH.

OTHER FOUNDERS AND HEADS:
DMYTRIYEV ANDRIY MYHAYLOVYCH
DUBOVA NATALIA MYKOLAYIVNA

YOUCONTROL – A COMPLETE CASE FILE for each company in Ukraine             @YouControl. ALL RIGHTS RESERVED



https://youcontrol.com.ua/catalog/executives/d/dubovyy-pavlo-pavlovych/                            6/10/2019
Case 2:15-cv-06076-MCA-MAH Document 385-9 Filed 07/12/19 Page 4 of 4 PageID: 6665
DUBOVY PAVLO PAVLOVYCH – data on the owner                                Page 3 of 2




https://youcontrol.com.ua/catalog/executives/d/dubovyy-pavlo-pavlovych/      6/10/2019
